DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Response to Amendment
The discussion of the claim recitations and the arguments associated therewith in the instant Response to Office Action of 11/18/2020 have been reviewed. 
As a preliminary and outstanding matter, this Examiner notes that the proffered arguments of the instant Response do not implicate the features and figures discussed in the last Examiner Interview, to this Examiner’s recollection, and directly contradict recited claim language of the independent claim. Further, the instant amendments render sole independent claim 1 indefinite.
To wit, page 10 of the instant Response cites to Figure 3A of the specification as being a claimed embodiment, which directly contradicts the recited features of wherein a view that is external to the first display structure and the second display structure is visible through the first aperture and the second aperture. Said recited features require availability of an external view, whereas in Figure 3A the illustrated HMD display elements totally block an external view required by the above recited claim features. At BEST, Figure 3C may be used for the instant arguments of Applicant’s Representative.
Page 11 of the instant Response continues the arguments using Figure 3A in an attempt to differentiate from Spitzer, contending the magnifying apparatus 300 are located between the (corresponding) displays 200 and the (corresponding) mirror structures 400. Spitzer identically discloses the same with lens 330 of Figure 3, as cited in the previous Office Action. At page 8 of the instant Response, Applicant’s Representative seems to argue that since lens 340 of Spitzer is not so located, Spitzer does not teach the recited; this is a bad faith argument: lens 330 as shown in Figure 3 discloses the recited. That Spitzer teaches further, optional elements, is irrelevant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first display aperture" in the first amended feature.  There is insufficient antecedent basis for this limitation in the claim. It is uncertain if the is a new element, or refers to the previously introduced first aperture or first electronic display. For purposes of examination the first display aperture will be interpreted as a physical element. Furthermore, the associated “connected to” is now so broad as to be non-limiting and hence indefinite.
Similarly, claim 1 recites the limitation "the second display aperture" in the third amended feature.  There is insufficient antecedent basis for this limitation in the claim. It is uncertain if the is a new element, or refers to the previously introduced second aperture or second electronic display. For purposes of examination the second display aperture will be interpreted as a physical element. Furthermore, the associated “connected to” is now so broad as to be non-limiting and hence indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 8,882,662) in view of Tam (US 2015/0123880), in yet further view of Spitzer (US 6,356,392).

Regarding claim 1, Charles discloses A stereoscopic visualization portal system (column 6, lines 30-60) comprising: a portal component (shown figure 4B) including an axis (Figure 4B-defined by open central portion of ring) and a plurality of channels, (Shown figure 4B, cameras  8010, 8011, 8012, 8013 have channels for holding cameras) the channels including a first channel and a second channel extending along the axis; (Figure 4B, as illustrated channels extending generally along the axis) a first image sensor secured within the first channel at a first angle with respect to the axis and directed inwardly toward a location; (Figure 4B cameras in channels corresponding to 8010, 8011, 8012, 8013 and directed inwardly towards a location) a first cable extending from the first image sensor to transmit first image data obtained by the first image sensor; (of necessity, the cameras have a relaying cable) a second image sensor secured within the second channel at a second angle with respect to the axis and directed inwardly toward the location, (Figure 4B cameras in channels corresponding to 8010, 8011, 8012, 8013 and directed inwardly towards a location) the first angle and the second angle converging at the location to define a depth of perception; (Shown at least at figure 4D) a second cable extending from the second image sensor to transmit second image data obtained by the second image sensor; (of necessity, the cameras have a relaying cable) and wherein when the portal component is positioned above an object of interest, (Figures 4A and 4B show the portal ring with inset cameras will be positioned above the region of interest operation which will include the object) the first image sensor and the second image sensor are configured to converge at a point below a base of the portal component. (Figure 4B shows convergence between two cameras to effect stereoscopic imaging; the ring of figure 4B is taken as the portal/portal base which may also include immediate attachments; regardless, cameras 8010-8013 on bottom of portal ring are shown as converging below the portal ring and immediate attachments, supported by figures 4C/4D, such that the recited is identically disclosed)
Thus Charles fails to disclose a first display structure disposed in proximity to a first aperture of an eyeframe to present the first image data through the first aperture; and a second display structure disposed in proximity to a second aperture of the eyeframe to display the second image data through the second aperture, wherein a view that is external to the first display structure and the second display structure is visible through the first aperture and the second aperture, wherein the first image data and the second image data are visible through the first aperture and the second aperture enabling formation of a stereoscopic view of a structure disposed within the depth of perception, and wherein the first display structure and the second display structure are inwardly angulated to produce a stereoscopic view of the structure.
And Charles also fails to disclose the additional stereoscopic display apparatus (HMD) features of: a first magnifying apparatus and a first electronic display, the first magnifying apparatus disposed in relation to the first display aperture and connected to the first electronic display at a first end of the first magnifying apparatus; a first mirror structure, wherein the first magnifying apparatus is positioned in between the first mirror structure and the first electronic display; a second magnifying apparatus and a second electronic display, the second magnifying apparatus disposed in relation to the second display aperture and connected to the second electronic display at a first end of the second magnifying apparatus; and a second mirror structure, wherein the second magnifying apparatus is positioned in between the second mirror structure and the second electronic display.
However, Tam teaches a first display structure disposed in proximity to a first aperture of an eyeframe to present the first image data through the first aperture; (shown figures 3/4 respective display 14 is disposed in front of the respective lens aperture of the eyeglass frame, paragraph 0026) and a second display structure disposed in proximity to a second aperture of the eyeframe to display the second image data through the second aperture, (shown figures 3/4 respective display 14 is disposed in front of the respective lens aperture of the eyeglass frame, paragraph 0026) wherein a view that is external to the first display structure and the second display structure is visible through the first aperture and the second aperture, (shown figure 3, a large portion of the lens of the eyeglasses are unobscured by displays and may be looked through to provide recited view, paragraph 0026 positioning of displays emulates a surgical loupe, which generally provides an area of view unobscured by loupe for view through glasses) wherein the first image data and the second image data are visible through the first aperture and the second aperture enabling formation of a stereoscopic view of a structure disposed within the depth of perception, (paragraph 0025 combined view of the two respective displays 14 produces stereoscopic image) and wherein the first display structure and the second display structure are inwardly angulated to produce a stereoscopic view of the structure. (Figure 4 shews respective displays 14 inwardly angulated to emulate a surgical loupe position) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Tam to Charles because Tam teaches using its digital microsurgical visualization device for viewing a surgical area by a surgeon (paragraph 0011), namely a surgical HMD display for surgical cameras, and it is well known to use a surgical display per Tam to output surgical images captured by a surgical imaging device such as disclosed by Charles.
Like Charles, Tam fails to disclose the additional stereoscopic display apparatus (HMD) features of: a first magnifying apparatus and a first electronic display, (shown figure 3, column 7, lines 5-30 magnifying lenses for magnification 330, 340, and display 320) the first magnifying apparatus disposed in relation to the first display aperture and connected to the first electronic display at a first end of the first magnifying apparatus; (shown figure 3, lens 330 optically connected to first display and positioned in relation to display aperture column 7, lines 30-35) a first mirror structure, (internal mirror column 7, lines 25-35) wherein the first magnifying apparatus is positioned in between the first mirror structure and the first electronic display; (column 7, lines 5-10 lens 330, shown positioned between display 320 and mirror 302 of Figure 3) a second magnifying apparatus and a second electronic display, (shown figure 3, column 7, lines 5-30 magnifying lenses for magnification 330, 340, and display 320, for each side) the second magnifying apparatus disposed in relation to the second display aperture and connected to the second electronic display at a first end of the second magnifying apparatus; (shown figure 3, lens 330 optically connected to first display and positioned in relation to display aperture column 7, lines 30-35) and a second mirror structure, (internal mirror for each side column 7, lines 25-35) wherein the second magnifying apparatus is positioned in between the second mirror structure and the second electronic display. (column 7, lines 5-10 lens 330 for each side, shown positioned between display 320 and mirror 302 of Figure 3)
It would have been obvious to one of ordinary skill in the art to use the disclosed configuration of HMD display of Spitzer with the HMD display of Tam before the effective filing date of the instant application because Spitzer teaches its disclosed HMD configuration results in a light weight compact, ergonomic (HMD) display for user viewing which also provides for superposition. (column 4, lines 45-60)
Regarding claim 2, Charles fails to disclose the recited; however, Tam teaches wherein the first display structure and the second display structure are angulated with respect to the eyeframe. (figure 4 respective display structures 14 angulated with respect to the eyeframe) Reason to combine same as claim 1. 
Regarding claim 4, Charles and Tam fail to disclose the recited. However, Spitzer teaches wherein the system further comprises: a first display aperture proximate to the first aperture, and a second display aperture proximate to the second aperture. (shown figures 3 and 29, respective propagation relay 2026 is interpreted as recited display aperture and positioned near respective aperture 2024, column 16, lines 60-65) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 6, Charles and Tam fail to disclose the recited. However, Spitzer teaches the first mirror structure is disposed proximately to a second end of the first magnifying apparatus, and wherein the second mirror structure is disposed proximately to a second end of the second magnifying apparatus. (referring to figure 3, lens 330 is positioned such that mirror 302 is relatively proximate a second end of lens 330) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 7, Charles and Tam fail to disclose the recited. However, Spitzer teaches wherein the first mirror structure comprises: a first mirror and a second mirror, the first mirror and the second mirror each angled at forty five degrees with respect to a vertical plane separating the first mirror from the second mirror, the second mirror being disposed proximately to the first aperture. (shown figure 8, mirror pair 325/324 shows the recited) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 8, Charles and Tam fail to disclose the recited. However, Spitzer teaches wherein the second mirror structure comprises: a first mirror and a second mirror, the first mirror and the second mirror each angled at forty five degrees with respect to a vertical plane separating the first mirror from the second mirror, the second mirror being disposed proximately to the second aperture. (shown figure 8, mirror pair 325/324 shows the recited) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 9, Charles and Tam fail to disclose the recited. However, Spitzer teaches the first magnifying apparatus is disposed in relation to the first aperture at a first-24- 2566-2 PCTend of the first magnifying apparatus and proximately to the first electronic display at a second end of the first magnifying apparatus, and wherein the second magnifying apparatus is disposed in relation to the second aperture at a first end of the second magnifying apparatus and proximately to the second electronic display at a second end of the second magnifying apparatus. (similar to claim 5: shown figure 3, column 7, lines 5-30 magnifying lenses for magnification 330, 340, and display 320, for each side; shown figure 3, lens 330 optically connected to first display and positioned in relation to display aperture column 7, lines 30-35) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 10, Charles and Tam fail to disclose the recited combination in total. However, Spitzer teaches a processing device (column 17, lines 18-20 display driving device necessarily processing device) including a first incoming data port configured to receive the first image data and a second incoming data port configured to receive the second image data, the first incoming data port connected to the first cable and the second incoming data port connected to the second cable, (column 17, lines 20-25 cable to input ports of processing device) the processing device further including a first outgoing data port configured to transmit the first image data to a first electronic display and a second outgoing data port configured to transmit the second image data to a second electronic display. (column 17, lines 30-40 output ports with cables/traces coupled to display) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 11, Charles discloses wherein when the portal is positioned above the object of interest, (shown figure 4A portal ring and immediate attachments are positioned above region of operation defined by clamp arms, for example defined by the illustrated x-axis line) the first image sensor and the second image sensor are configured to converge at a point below the object of interest. (Figure 4B shows convergence between two cameras to effect stereoscopic imaging; this feature merely defines the convergence relative to the object is positive convergence, and is disclosed by Charles as there is only positive or negative convergence for stereo imaging; that is to say, this feature is rendered obvious by Charles because Charles teaches convergence, of which there are only two, positive or negative, each rendering the same results, such that specifying one or the other is obvious, so long as convergence for stereo imaging is taught-see MPEP 2143 I.(E) Obvious to try; For example, Martinez-Bauza, US 2012/0014590, is cited as teaching this, and at figures 3A-3C explicates positive disparity which is necessarily disclosed by any convergence of sensors)
Regarding claim 12, Charles discloses wherein the first angle and the second angle are based on a distance to the object of interest. (Figure 4D shows convergence between two cameras at an angle to effect stereoscopic imaging; Figure 4C, and corresponding portions of the description, also show a convergence angle for a camera; in the context of figure 4A, this convergence angle will of necessity be based on a distance along the illustrated z axis within the operation/work region defined by the clamp arms, for example shown in the region of the illustrated x line, so that the work area may be imaged)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Futterer (US 2013/0222384) discloses HMD mirror/display aspects.
Kobayashi (US 2018/0176547) discloses HMD mirror/display aspects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
January 28, 2021